Citation Nr: 1135905	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for hypertensive heart disease, to include as due to service-connected diabetes mellitus, type II, or herbicide exposure.

2.  Entitlement to service connection for a cerebrovascular accident, to include as due to service-connected diabetes mellitus, type II, or herbicide exposure.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and Board remand.


FINDINGS OF FACT

1.  The evidence of record demonstrates that hypertensive heart disease is not related to active military service and is not proximately due to or the result of service-connected diabetes mellitus, type II, or inservice exposure to herbicide agents.

2.  The evidence of record demonstrates that a cerebrovascular accident is not related to active military service and is not proximately due to or the result of service-connected diabetes mellitus, type II, or inservice exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Hypertensive heart disease was not incurred in or aggravated by active military service, to include as due to or the result of service-connected diabetes mellitus, type II, or inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A cerebrovascular accident was not incurred in or aggravated by active military service, to include as due to or the result of service-connected diabetes mellitus, type II, or inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations in December 2010 with regard to his claims.  The Veteran has not indicated that he found the VA examinations provided to be inadequate.  Moreover, the Board finds that the VA examinations are adequate, as they are based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and they provide sufficient rationale to support their conclusions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown , 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

I.  Hypertensive Heart Disease

The Veteran's service treatment records are negative for any complaints of or treatment for hypertension or hypertensive heart disease during active military service.  A February 1966 service entrance examination reveals a blood pressure reading of 138/80.  The Veteran's heart was normal on examination.  A July 1968 separation examination reflects a blood pressure reading of 130/80.  The Veteran's heart was normal on examination.  There were no complaints of or treatment for dyspnea, fatigue, angina, dizziness, or syncope.

Private medical treatment records from July 1999 through December 2000 reveal diagnoses of and treatment for heart disease.  A July 1999 treatment record notes that the Veteran's weight was 295 pounds and that his blood pressure was 142/88.  The diagnoses included atherosclerotic coronary artery disease and hypertension.  Another July 1999 treatment record indicates that a heart study showed heart damage.  A January 2000 treatment record notes the Veteran's complaints of dizziness.  Blood pressure was 142/80 and weight was 310 pounds.  An April 2000 treatment record notes the Veteran's complaints of dull anterior chest pain, continued weakness, and subtle T-wave and ST changes inferiorly on a cardiogram.  The Veteran's weight was 301 pounds, and his blood pressure was 150/70.  The diagnosis was chest pain.  In April 2000, the Veteran underwent a myocardial perfusion scan, which showed normal persantine cardiolite isotope myocardial perfusion.  An April 2000 electrocardiogram (EKG) revealed a sinus rhythm and nonspecific ST-T changes, but an old inferior myocardial infarction could not be ruled out.  A May 2000 echocardiogram was severely limited but showed probable normal systolic function with evidence of mild diastolic dysfunction and mitral annular calcification.  A November 2000 private medical treatment record notes the Veteran's complaints of chest pain the previous night, which was relieved in about 15 minutes.  The Veteran also noted an episode of dizziness preceding his chest pain with a sensation that he was going to "black out."  Cardiovascular examination revealed no carotid bruits, normal pulses, trace edema in the ankles, and no murmurs, gallops, or rubs.  Blood pressure readings were 122/80, 120/80, 100/70, and 120/78.  An EKG showed no significant changes.  The diagnoses were chest pain episode, history of anemia, and obesity.  A July 2000 private treatment record noted the Veteran's complaints of chest pain.  The report stated that the Veteran had a history of hypertension and coronary artery disease, and that he had a two-week history of mild anterior chest pain and a four-week history of fatigue and chest discomfort.  A December 2000 treatment record reflects that the Veteran had an episode of chest pain, but denied any current chest pain or dizzy episodes.  The Veteran's blood pressure reading was 160/90.  The Veteran reported a history of wheezing.  Cardiovascular examination revealed no carotid bruits, normal pulses, no edema, and no murmurs, gallops, or rubs.  A recheck of blood pressure revealed a reading of 124/76.  The diagnoses included dizziness and low pulse oxometry reading.

A July 2001 VA treatment record notes that the Veteran had hypertension for fifteen years, and that his blood pressure was well controlled on medication.  He also noted that he was taking medication for high cholesterol.  He reported that he was told that he had some heart muscle damage in the past, and that he had two mild heart attacks.  He reported that he underwent an endurance treadmill test and was told that his blood pressure went very high.  The Veteran reported a positive family history for hypertension and coronary artery disease.  The Veteran noted that he felt pretty well, but sluggish at times, and that his breathing was good with medication.  The Veteran reported chronic dizzy spells.  The diagnoses included hypertension with good control.

An August 2002 private medical treatment record reflects the Veteran's complaints of chest pain and that the Veteran was admitted to the hospital for cardiac cathertization.  The Veteran described a six-month history of chest tightness occurring with excitement or after a walk.  The Veteran reported that he had a cardiac catheter in February 1999 and was told that he had some heart damage.  For his chest tightness, he underwent a technetium myocardial perfusion scan which demonstrated inferior scar and ischemia involving the basal portion of the lateral wall.  Physical examination revealed the Veteran to be obese.  His blood pressure reading was 170/100.  An EKG showed old inferior myocardial infarction and possible high lateral ischemia.  A chest x-ray was unremarkable.  The diagnoses included atherosclerotic coronary vascular disease associated with old inferior myocardial infarction and unstable angina pectoris; severe exogenous obesity; hypertension; and sleep apnea.  An August 2002 echocardiogram was severely limited, but showed sixty percent ejection fraction, evidence of mild diastolic dysfunction, mild aortic valve fibrotic changes, and moderate mitral annular calcification.  The Veteran underwent a cardiac cathertization, which revealed three-vessel coronary artery disease, including left main coronary artery stenosis.  Another echocardiogram was performed, which revealed a normal-sized left ventricle with concentric left ventricular hypertrophy and preserved ventricular systolic function; mild aortic valve sclerosis without significant aortic stenosis; calcification of the mitral annulus; mild thickening of the mitral valve leaflets; Doppler evidence of mild mitral regurgitation; normal contrast echocardiography; and atherosclerotic plaquing of the thoracic aorta.

Private medical treatment records from February 2004 through June 2006 reveal diagnoses of and treatment for heart disease.  A February 2004 treatment record notes that the Veteran had significant obesity and that he had atherosclerotic coronary artery disease with bypass in August 2002.  The Veteran complained of dizzy spells, and the treating physician noted that he had sleep apnea and hypertension.  The Veteran's weight was 293 pounds, and his blood pressure was 152/80.  The diagnoses included morbid obesity, atherosclerotic coronary artery disease status-post coronary artery bypass, and hypertension.  The February 2004 treatment record is silent as to any findings of diabetes mellitus, type II.  A May 2004 treatment record reveals that the Veteran's weight was 296 pounds and that his blood pressure was 150/90.  The diagnoses included atherosclerotic coronary artery disease.  The May 2004 treatment record also notes a diagnosis of "[d]iabetes mellitus newly diagnosed."  A May 2006 treatment record reflects that the Veteran had hypertension and atherosclerotic coronary artery disease and that he underwent a 5-vessel bypass in 2002.  The treatment record also indicates that the Veteran was obese and had sleep apnea.  The diagnoses included hypertension, atherosclerotic coronary artery disease with 5-vessel bypass in 2002, and morbid obesity.  June 2006 treatment record reflects that the Veteran's weight was 315 pounds and that his blood pressure was 150/80.

VA treatment records from August 2007 reveal that the Veteran underwent an echocardiogram, which showed normal left ventricular systolic function with ejection fraction measuring 58 percent; left ventricular hypertrophy and left atrial enlargement suggestive of hypertensive heart disease; mitral annular calcification with trace mitral regurgitation; and no obvious intracavity mass, thrombus or significant pericardial effusion.

In September 2007, the Veteran underwent a VA examination for diabetes mellitus, type II.  The Veteran reported that he had diabetes "for a few years" but that he did not remember when he was diagnosed because he lost his memory power due to a stroke.  The examiner noted that the diabetes mellitus was diagnosed by his private physician.  The Veteran reported that he had hypertension since the 1970's, but that he did not take medication for some time.  Blood pressure readings were 152/86 while sitting, 156/89 while supine, and 130/73 while standing.  Weight was 311 pounds.  The diagnoses included essential hypertension.  The examiner noted that the Veteran was diagnosed as having diabetes mellitus during March 2004, and that it was mentioned that he was newly diagnosed with diabetes mellitus.  He had hypertension for several years with a history of coronary artery disease and a coronary artery bypass graft in 2002.  There was also a history of mild myocardial infarction in the past along with a positive family history for heart disease.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's essential hypertension was not likely due to his diabetes mellitus, type II, as his hypertension preexisted several years before he developed diabetes mellitus.

In a March 2010 hearing before the Board, the Veteran testified that heart disease was diagnosed in 1999, and that he underwent a five-artery bypass surgery in August 2002.  He believed that he was diagnosed with diabetes mellitus, type II, in 2002.  He stated that he was aware that he had diabetes before that diagnosis.  He noted that he was borderline diabetic for a while, and that they changed the criteria to establish a diabetes diagnosis, and that diabetes was then diagnosed.  He noted that he was borderline diabetic for 30 or 40 years.  The Veteran alleged that his heart problems could likely be due to his exposure to herbicide agents during active duty service.  The Veteran reported that he was told that he had several small heart attacks, and that he had heart disease.  He noted that he underwent surgery to clean out a carotid artery, and he was then diagnosed with diabetes.

In December 2010, the Veteran underwent a VA heart examination.  The Veteran reported a 25-year history of hypertension with medication.  He reported that, in 2002, he felt chest pain and shortness of breath and was told that he had coronary artery disease and a mild heart attack in the past.  He denied current problems except occasional pressure or chest pain.  He stated that he had a strong family history for hypertension and heart disease.  He also noted that he was a chronic tobacco smoker for about 18 years and smoked about one and a half packs per day.  He noted that he was diagnosed with diabetes mellitus in 2002.  Physical examination revealed no evidence of congestive heart failure or pulmonary hypertension.  S1 and S2 heart sounds were present with no extra heart sounds.  Rhythm was regular.  There was a well-healed midline sternotomy scar as well as a well-healed left carotid endarterectomy scar.  The Veteran was alert and fully oriented and not in any distress.  He was ambulatory and walked in without any walking aids.  Posture and gait were normal, except that he walked slowly.  The Veteran was well nourished, well developed, and very obese.  There was no evidence of anemia, cyanosis, clubbing of the fingers, edema of the feet, tremors, or fasciculations.  Blood pressure readings were 153/81 while sitting, 160/78 while supine, and 119/60 while standing.  Estimated metabolic equivalents (METS) was about 5 to 7, as he said that he felt short of breath if he walked more than a block but denied chest pain and also said that he kept himself busy and did all of the grocery shopping and most of the cooking.  Head, ears, eyes, nose, and throat were normal.  A cardiovascular examination was normal and showed a midline sternotomy scar.  Respiratory examination was normal.  The abdomen was very obese with a midline abdominal surgical scar and right lower paramedian surgical scar.  The central nervous system was grossly intact, and a motor examination was normal.  Reflexes at the knees were hypotonic, but otherwise normal.  A sensory examination revealed diminished pinprick in the bottom of both feet and diminished fine touch in patchy areas of both feet.  The diagnoses were coronary artery disease and essential hypertension.  A chest x-ray revealed no acute disease, and an EKG showed sinus tachycardia with a rate of 102 and first degree AV block, but was otherwise normal.  When compared with the August 2007 EKG, the borderline criteria for inferior infarct were no longer present.

A December 2010 VA treatment record notes the Veteran's complaints of shortness of breath.  The Veteran denied chest pain.  The physician noted that the Veteran had diabetes mellitus since 2003, that he had coronary artery disease with a coronary artery bypass graft times five in 2002 and a prior medical history of hypertension.  On examination, the Veteran's blood pressure was 133/77.  There was regular rate and rhythm of the heart.  The diagnoses included diabetes and hypertension, both under very good control.  A January 2011 echocardiogram revealed no evidence of pericardial effusion; probable normal left ventrical chamber dimensions; severe concentric left ventricular hypertrophy with left atrial diameter within normal limits; mildly increased aortic root diameter; possible mile hypokinetic lateral wall, mildly depressed global systolic function, and 45% ejection fraction; poorly defined valvular architecture with some calcification of the posterior mitral annulus with minor restriction of motility, but overall normal cusp separation; probable trileaflet structure with normal cusp separation and a trivial resting gradient without significant response to Valsalva maneuver; and thickened and mildly dilated aortic root.  The physician was unable to evaluate diastolic function.  There was severe concentric left ventricular hypertrophy.  A February 2011 VA treatment record reveals that the Veteran's blood pressure was 133/75.  The diagnoses included hypertension, stable, and coronary artery disease, stable.  A March 2011 carotid ultrasound showed subintimal plaque buildup, bilaterally, with no hemodynamic abnormalities and an otherwise negative study.

After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's hypertension was not related to his active duty service, to include herbicide agent exposure and service-connected diabetes mellitus, type II.  The examiner noted that the Veteran stated that he had hypertension for 25 years and that he was diagnosed with diabetes mellitus in 2004, which showed that he had hypertension several years prior to the onset of diabetes mellitus, type II.  In addition, the VA examiner explained that the risk factors for his longstanding hypertension were a positive family history of hypertension and heart disease, chronic tobacco smoking, hyperlipidemia, and obesity.

After a thorough review of the evidence of record, the Board concludes that service connection for hypertensive heart disease is not warranted on a direct or secondary basis.  The evidence of record reflects current diagnoses of hypertension and hypertensive heart disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Veteran's service treatment records are negative for any complaints of or treatment for hypertension, high blood pressure, or hypertensive heart disease.  Although the Veteran's service treatment records reflect elevated blood pressure readings of 138/80 and 130/80, they do not meet the criteria for a finding of hypertension under the rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  In addition, the service treatment records do not reflect a significant elevation of blood pressure during active duty service.  Thus, there is no evidence of direct inservice incurrence of hypertensive heart disease.

In addition, the evidence of record does not support a nexus between the Veteran's current hypertensive heart disease and his active duty service or his service-connected diabetes mellitus, type II.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing physical examination of the Veteran, the VA examiner who performed the December 2010 VA examination concluded that the Veteran's hypertension was not related to his active duty service or to his service-connected diabetes mellitus, type II, noting that it was most likely related to his positive family history of hypertension and heart disease, chronic tobacco smoking, hyperlipidemia, and obesity.  The examiner also noted that the Veteran's hypertension pre-existed his diabetes mellitus, type II, and therefore, his hypertension was not caused by his diabetes mellitus, type II.  Similarly, the September 2007 VA examiner concluded that the Veteran's hypertension was not related to his diabetes mellitus, type II, because his hypertension preexisted his diabetes mellitus, type II.  With regard to the VA examiner's statement that the Veteran's hypertension pre-dated his diabetes mellitus, the Veteran testified during his March 2010 hearing before the Board that he had borderline diabetes for 30 or 40 years before he was actually diagnosed, and that his diabetes mellitus, type II, actually pre-dated his hypertension.  However, the medical evidence of record does not corroborate the Veteran's statements, and the Veteran is not qualified to make a medical diagnosis of diabetes mellitus.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Thus, the Board does not accord significant weight to the Veteran's statement that his diabetes mellitus pre-dated his hypertension.

Moreover, there is no medical or lay evidence of continuity of symptomatology for hypertension or hypertensive heart disease since service discharge.  Although the Veteran noted in his September 2007 VA examination that he had hypertension since the 1970's, he does not contend that he has had hypertension continuously since service discharge.  Thus, the Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of hypertension or hypertensive heart disease continuously since his service discharge.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of hypertension or hypertensive heart disease since service discharge. 

The Board acknowledges the testimony provided by the Veteran during his March 2010 hearing before the Board.  The testimony is competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that his current hypertensive heart disease is related to his active duty service, to include his service-connected diabetes mellitus, type II, are not statements of observations and are not competent evidence of a nexus between any current hypertensive heart disorder his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that any current hypertensive heart disorder is related to active duty service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Absent medical evidence that the Veteran has hypertensive heart disease related to active duty service or his service-connected diabetes mellitus, type II, service connection is not warranted on a direct or secondary basis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of whether a diagnosed disability is etiologically related to active service requires competent medical evidence).

The Veteran has also asserted that his hypertensive heart disease was caused by exposure to Agent Orange during service.  VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) ; 38 C.F.R. § 3.309 (August 31, 2010).

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records indicate that the Veteran served in Vietnam during the pertinent time period.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange. 

Although the Veteran is presumed exposed to Agent Orange, the Board finds that the medical evidence of record does not support presumptive service connection for hypertensive heart disease.  While ischemic heart disease is listed among the disorders eligible for presumptive service connection, the Veteran has been granted service connection for his coronary artery disease under the presumption for ischemic heart disease.  Hypertensive heart disease as a separate disorder is not among the diseases or disorders eligible for presumptive service connection.  38 C.F.R. § 3.309.  Accordingly, presumptive service connection for hypertensive heart disease is not warranted. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, a review of the Veteran's claims folders fails to reveal any such evidence.  In addition, after a thorough review of the evidence of record, the December 2010 VA examiner concluded that the Veteran's hypertensive heart disease was not related to Agent Orange exposure. 

The only other evidence in the claims file serving to link the Veteran's hypertensive heart disease to Agent Orange exposure and his alleged herbicide exposure while in service are the Veteran's own statements.  As previously mentioned, while these statements are competent evidence of observable symptomatology, the Veteran is not competent to diagnose or determine the etiology of a current medical disorder.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93. 

As there is no evidence of hypertensive heart disease during service and because there is no competent evidence providing the required nexus between military service, service-connected diabetes mellitus, type II, or exposure to herbicide agents and the Veteran's current hypertensive heart disease, service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Cerebrovascular Accident

The Veteran's service treatment records are negative for any complaints of or treatment for a cerebrovascular accident during his active military service.  A February 1966 entrance examination reveals the Veteran's head and vascular system to be normal.  A July 1968 separation examination also reflects that the Veteran's head and vascular system were normal.

A July 1999 private treatment record reflects that the Veteran had exploratory surgery in February 1999 and that he had a cerebrovascular accident a week later with heart damage on a heart study.  Two days after exploratory surgery, the Veteran had gallbladder and bowel obstruction surgery with insertion of mesh, and then had a stroke.  The report notes that "[t]hey felt the stroke was caused by his left carotid being occluded and did left carotid endarterectomy because of 80% obstruction.  The right was 100% occluded and no surgery was done."  The diagnosis was cerebrovascular accident.  A January 2000 private electroencephalogram (EEG) revealed a normal wake and partial sleep EEG with no focal or epileptiform features.  A January 2000 MRI of the brain showed evidence of an old infarction involving the left parietal region and a moderate amount of ischemic small vessel periventricular white matter disease.  A January 2000 private treatment record notes the Veteran's complaints of episodes of dizziness.  The Veteran reported that he had a stroke six months before.  The diagnosis was dizziness.  An April 2000 treatment record notes that the Veteran had a history of carotid artery disease status post cerebrovascular accident.

A July 2001 VA treatment record reveals that the Veteran reported that he had a cerebrovascular accident in February 1999.  The Veteran stated that he was told that the right side was totally blocked, and that still has some right-sided weakness, some instability in the right leg, and some mild weakness in the right arm.  He also complained of dizzy spells.  The diagnosis was status post cerebrovascular accident.

An August 2002 private treatment record reflects a diagnosis of carotid artery disease status post cerebrovascular accident and left carotid endarterectomy.  A February 2004 private treatment record reveals that the Veteran was status-post cerebrovascular accident and still had some aphasia.  A May 2004 treatment record notes a diagnosis of "[d]iabetes mellitus newly diagnosed."  A May 2006 private treatment record reflects that the Veteran was status post cerebrovascular accident in 1999.

In September 2007, the Veteran underwent a VA examination.  The Veteran reported that he had a stroke in February 1999 with right-sided weakness and paralysis.  He stated that he regained most of his strength, but still had some weakness in the right leg with a slight limp on the right side.  He also reported that he had no dexterity in the right hand.  He complained of occasional dizzy spells related to the stroke as well as memory problems and a speech problem.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's cerebrovascular accident was "not likely due to his diabetes mellitus condition" and explained that he had a stroke several years before he was diagnosed as having diabetes mellitus.  

In March 2010, the Veteran presented testimony before the Board.  He stated that cerebraovascular accident was diagnosed in February 1999.  He noted that he believed that his diabetes was diagnosed in 2002, but that he was aware that he had diabetes before this diagnosis.  The Veteran explained that he was borderline diabetic for 30 or 40 years, but that he was found to be diabetic in 2002 when they changed the criteria for establishing diabetes.  He testified that he believed that his stroke could be due to his active duty service, to his inservice exposure to herbicide agents, or to his service-connected diabetes mellitus, type II.

In December 2010, the Veteran underwent a VA brain and spinal cord examination.  The Veteran reported that he had a stroke in February 1999 while undergoing an exploratory laparotomy.  He stated that the stroke resulted in right-sided paralysis and he was in the intensive care unit for 18 days.  One month later, he had a left carotid endarterectomy performed, and then he underwent occupational and speech therapy.  He noted that he still had some mild dizzy spells daily.  The Veteran reported that he was diagnosed with diabetes mellitus in approximately 2002.  Physical examination revealed normal reflexes.  Sensory examination revealed normal sensation to vibration, pinprick, position sense, and light touch, except in the lower extremities.  In the right and left lower extremities, there was decreased sensation to pinprick and to light touch.  A motor examination was normal.  There was no evidence of autonomic nervous system problems, cranial nerve impairment, gait abnormality, imbalance or tremors, fasciculations, cognitive or psychiatric impairment, speech impairment, loss of sense of taste or smell, limitation of motion of the joints, bowel impairment, or bladder impairment.  The diagnosis was status post cerebrovascular accident due to carotid disease and left carotid endarterectomy in 1999, in stable condition with residual mild dizzy spells.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's cerebrovascular accident and status post left carotid endarterectomy was not related to the Veteran's active military service, to his service-connected diabetes mellitus, type II, or to his inservice exposure to herbicide agents.  The examiner explained that the risk factors for his stroke were "long history of hypertension, hyperlipidemia, chronic tobacco smoking and obesity also he had . . . [cerebrovascular accident] several years prior to onset of diabetes mellitus type 2."  The examiner noted that the Veteran was diagnosed with diabetes mellitus, type II, in 2004.

A March 2011 carotid ultrasound showed subintimal plaque buildup, bilaterally, with no hemodynamic abnormalities.  The study was otherwise negative.

After a thorough review of the evidence of record, the Board concludes that service connection for a cerebrovascular accident is not warranted on a direct or secondary basis.  The evidence of record reflects current diagnoses of residuals of a cerebrovascular accident, including dizziness.  See Degmetich, 104 F.3d at 1333.  The Veteran's service treatment records are negative for any complaints of or treatment for a cerebrovascular accident.  Thus, there is no evidence of direct inservice incurrence of a cerebrovascular accident.

In addition, the evidence of record does not support a nexus between the Veteran's cerebrovascular accident and his active duty service or service-connected diabetes mellitus, type II.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing physical examination of the Veteran, the VA examiner who performed the December 2010 VA examination concluded that the Veteran's cerebrovascular accident was not related to his active duty service or to his service-connected diabetes mellitus, type II, noting that it was most likely related to his long history of hypertension, hyperlipidemia, chronic tobacco smoking, and obesity.  The examiner also noted that the Veteran's cerebrovascular accident pre-existed his diabetes mellitus, type II, and therefore, his cerebrovascular accident was not caused by his diabetes mellitus, type II.  Similarly, the September 2007 VA examiner concluded that the Veteran's cerebrovascular accident was not related to his diabetes mellitus, type II, because his cerebrovascular accident preexisted his diabetes mellitus, type II.  With regard to the VA examiner's statement that the Veteran's cerebrovascular accident pre-dated his diabetes mellitus, the Veteran testified during his March 2010 hearing before the Board that he had borderline diabetes for 30 or 40 years before he was actually diagnosed, and that his diabetes mellitus, type II, actually pre-dated his cerebrovascular accident.  However, the medical evidence of record does not corroborate the Veteran's statements, and the Veteran is not qualified to make a medical diagnosis of diabetes mellitus.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Thus, the Board does not accord significant weight to the Veteran's statement that his diabetes mellitus pre-dated his cerebrovascular accident.

Moreover, there is no medical or lay evidence of continuity of symptomatology for a cerebrovascular accident since service discharge.  Thus, the Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of a cerebrovascular accident continuously since his service discharge.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of a cerebrovascular accident since service discharge. 

The Board acknowledges the testimony provided by the Veteran during his March 2010 hearing before the Board.  The testimony is competent evidence about what the Veteran observed.  See, e.g., Layno, 6 Vet. App. at 469.  Nevertheless, the Veteran's statements that his current cerebrovascular accident is related to his active duty service, to include his service-connected diabetes mellitus, type II, are not statements of observations and are not competent evidence of a nexus between his cerebrovascular accident and his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his cerebrovascular accident is related to his active duty service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu, 2 Vet. App. at 495.  Absent medical evidence that the Veteran's cerebrovascular accident is related to active duty service or his service-connected diabetes mellitus, type II, service connection is not warranted on a direct or secondary basis.  Grottveit, 5 Vet. App. at 93 (noting that the question of whether a diagnosed disability is etiologically related to active service requires competent medical evidence).

The Veteran has also asserted that his cerebrovascular accident was caused by exposure to Agent Orange during service.  As previously mentioned, VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) ; 38 C.F.R. § 3.309 (August 31, 2010).

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As previously found, the Veteran is presumed to have been exposed to Agent Orange. 

However, the medical evidence of record does not support presumptive service connection for a cerebrovascular accident, as a cerebrovascular accident is not among the diseases or disorders eligible for presumptive service connection.  38 C.F.R. § 3.309.  Accordingly, presumptive service connection for a cerebrovascular accident is not warranted. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d 1039.  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt, 12 Vet. App. at 167.  However, a review of the Veteran's claims folders fails to reveal any such evidence.  In addition, after a thorough review of the evidence of record, the December 2010 VA examiner concluded that the Veteran's cerebrovascular accident was not related to Agent Orange exposure. 

The only other evidence in the claims file serving to link the Veteran's cerebrovascular accident to his inservice herbicide exposure are the Veteran's own statements.  As previously mentioned, while these statements are competent evidence that an injury in service occurred, they are not competent to diagnosis the etiology of a current medical disorder.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93. 

As there is no evidence of a cerebrovascular accident during service and because there is no competent evidence providing the required nexus between military service, service-connected diabetes mellitus, type II, or exposure to herbicide agents and the Veteran's cerebrovascular accident, service connection for is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for hypertensive heart disease is denied.

Service connection for a cerebrovascular accident is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


